DETAILED ACTION
	This office action is in response to the application filed 01/12/2021.
Allowable Subject Matter
Claims 1-23 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to teach or disclose:
Re claim 1 and its dependents thereof, the closet prior art (which has been made of record) fail to disclose (by themselves or in combination): “wherein the transconductor circuit further comprises: a regulation circuit for regulating the transconductance value according to the input voltage, wherein regulation of the transconductance value results in a change of the input reference current; and a compensation circuit configured to subtract compensation currents from said input reference current to generate the positive and negative output reference currents, wherein the compensation currents are generated in response to the input voltage” in combination with the additionally claimed features, as are claimed by Applicant.
Re claim 18 and its dependents thereof, the closet prior art (which has been made of record) fail to disclose (by themselves or in combination): “wherein said output stage includes a compensation circuit comprising: a second variable current source generating a first variable compensation current in response to said control signal, wherein said first variable compensation current is subtracted from the positive input reference current to generate said positive output reference current; and a third variable current source generating a second variable compensation current in response to said control signal, wherein said second variable compensation current is subtracted from the negative input reference current to generate said negative output reference current” in combination with the additionally claimed features, as are claimed by Applicant.
Re claim 22 and its dependents thereof, the closet prior art (which has been made of record) fail to disclose (by themselves or in combination): “regulating the transconductance value according to the input voltage, the regulation of the transconductance value resulting in a change of the input reference current; and subtracting a variable compensation current from the input reference current to generate said output reference current, wherein the variable compensation current is generated in response to the input voltage” in combination with the additionally claimed features, as are claimed by Applicant.
Therefore, Applicant's claims are determined to be novel and non-obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2017/0187339, US 9,571,052, US 8,030,999, and US 6,081,166 all fail to teach or disclose the limitations indicated above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKAISHA JACKSON whose telephone number is (571)270-3111.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAKAISHA JACKSON/Examiner, Art Unit 2838                                                                                                                                                                                                        
/KYLE J MOODY/Primary Examiner, Art Unit 2838